1

2

3

4

5

6                      UNITED STATES DISTRICT COURT

7                     EASTERN DISTRICT OF CALIFORNIA

8

9    ANTHONY MARC MOSTAJO, and       No.   2:17-cv-00350-JAM-AC
     ELAINE QUEDENS, on behalf of
10   himself and all others
     similarly situated,
11                                   ORDER GRANTING PLAINTIFFS’
                 Plaintiffs,         MOTION FOR PARTIAL SUMMARY
12                                   JUDGMENT AND DENYING DEFENDANT’S
         v.                          CROSS-MOTION FOR PARTIAL SUMMARY
13                                   JUDGMENT
     NATIONWIDE MUTUAL INSURANCE
14   COMPANY, and Does 1 through
     50, inclusive,
15
                 Defendants.
16

17       Anthony Marc Mostajo and Elaine Quedens (“Plaintiffs”) bring

18   class claims against Nationwide Mutual Insurance Company

19   (“Defendant” or “Nationwide”), their former employer, for

20   Nationwide’s alleged failure to pay overtime and unused but

21   accrued vacation time to claims adjusters in California.     Second

22   Am. Compl., ECF No. 23.

23       The parties filed cross-motions for summary judgment on a

24   single issue: whether Nationwide’s “Your Time Program,” through

25   which Nationwide provides a paid a time-off benefit to its

26   employees, is regulated by ERISA.   Mostajo Mot., ECF No. 29-1;

27   Nationwide Opp’n and Cross-Mot., ECF No. 39.   Plaintiffs argue

28   the Your Time Program is an ERISA-exempt “payroll practice”;
                                     1
1    Nationwide asserts the contrary.     Id.

2         For the reasons set forth below, the Court GRANTS

3    Plaintiffs’ motion and DENIES Defendant’s cross-motion.1

4                          I.   PROCEDURAL BACKGROUND

5         Defendant Nationwide is based in Columbus, Ohio and provides

6    insurance and financial services throughout the United States.

7    Plaintiffs Anthony Marc Mostajo (“Mostajo”) and Elaine Quedens

8    (“Quedens”) worked for Nationwide as claims adjusters in

9    California from 1998 to December 2015 and January 2016,

10   respectively.   Mostajo Decl., ECF No. 29-6, at 1; Quedens Decl.,

11   ECF No. 29-7, at 1.

12        On January 9, 2017, Mostajo filed a Complaint against

13   Nationwide in the Superior Court of the State of California,

14   County of Sacramento (Case No. 34-2017-00206005-CU-OE-GDS),

15   alleging, among other individual claims, class claims for

16   Nationwide’s failure to pay overtime in violation of the

17   California Labor Code and California Business and Professions

18   Code.   Compl., EFC No. 1-9.    The putative class consists of all

19   claims adjusters employed by Nationwide in California since

20   January 2013.   Compl. ¶ 11.    A month later, Mostajo, joined by
21   Quedens, amended the complaint to include a class claim for

22
     1 This motion was determined to be suitable for decision without
23   oral argument. E.D. Cal. L.R. 230(g). The hearing was
     scheduled for October 2, 2018. Additionally, both Plaintiffs
24   (ECF No. 45-1) and Nationwide (ECF Nos. 39-7, 46-1) submitted
     objections to evidence in support of the cross-motions. The
25   Court has reviewed these evidentiary objections, but declines to
26   individually rule on them as it is unnecessary to the
     determination of this motion. See Judge William Shubb's
27   excellent discussion of evidentiary objections in Burch v.
     Regents of the University of California, 433 F.Supp.2d 1110,
28   1118–1122 (E.D. Cal. 2006).
                                     2
1    failure to pay, upon termination, accrued but unused vacation

2    time.    Am. Compl., ECF No. 1-11.       Shortly thereafter, Nationwide

3    removed the case to federal court.        Notice of Removal, ECF No. 1.

4           On February 15, 2018, Plaintiffs filed their Second Amended

5    Class Action Complaint against Nationwide which includes, in

6    relevant part, an allegation that that Nationwide “had in place a

7    policy whereby it failed to pay for all accrued vacation time,

8    precluding claims adjusters from carrying over all accrued

9    vacation time from year to year” and “failed to pay all accrued

10   vacation time at termination.”       Second Am. Compl. ¶ 7.    Based on

11   this policy, Plaintiffs allege that Nationwide violated

12   California Labor Code Section 227.3, which requires employers to

13   pay employees for all accrued vacation time.         Id. ¶¶ 41-50.

14          Nationwide filed an answer with affirmative defenses on

15   March 29, 2018.    Ans., ECF No. 26.      Nationwide’s twenty-first

16   affirmative defense argues that the Plaintiffs’ California law-

17   based causes of action related to the vacation time benefits are

18   completely preempted by ERISA.       Ans. at 16.

19          After a period of discovery, Plaintiffs filed a motion for

20   summary judgment arguing that the Your Time Program is exempt
21   from ERISA as a “payroll practice” and so Nationwide’s twenty-

22   first affirmative defense fails as a matter of law.        See Mostajo

23   Mot.    Nationwide opposed and brought a cross-motion for summary

24   judgment as to ERISA’s applicability.         See Nationwide Opp’n and

25   Cross-Mot.

26                               II.   FACTS
27          The Nationwide Insurance Companies and Affiliates Plan for

28   Your Time and Disability Income Benefits (“the Plan”), provides
                                          3
1    three benefits programs: (1) the Your Time Program; (2) the

2    Short-Term Disability Income Benefit Program; and (3) the Long-

3    Term Disability Income Benefit Program.   Mostajo Responding

4    Statement of Facts, ECF No. 45-4, ¶ 1.    The Plan first became

5    effective for California employees on October 24, 2005.

6    Nationwide Responding Statement of Facts, ECF No. 39-5, ¶ 3; Plan

7    Governing Document, ECF No. 44, Ex. B.    The Your Time Program

8    provides a paid time-off benefit, including for vacation and sick

9    days.   Mostajo Responding Statement of Facts ¶ 3; Mostajo Decl.

10   at 1.   The Plan Administrator is the Nationwide Benefits

11   Administrative Committee, which is composed exclusively of

12   Nationwide officers.   Nationwide Responding Statement of Facts

13   ¶ 14.

14       An Amended and Restated Directed Trust Agreement (“Trust

15   Agreement”) was entered into between the Plan and Nationwide

16   Trust Company, FSB in May 2014 and made effective as of January

17   1, 2014.   Nationwide Responding Statement of Facts ¶ 7; Trust

18   Agreement, ECF No. 44, Ex. E.   The Agreement appoints Nationwide

19   Trust Company (“Trustee”) as trustee of the Nationwide Insurance

20   Companies & Affiliates Employee Health Care Trust (“Trust”) and
21   establishes the Trust as a voluntary employee beneficiary

22   association account to be held and administered for the uses and

23   purposes set forth in the Trust Agreement.   Nationwide Responding

24   Statement of Facts ¶¶ 7-8; Trust Agreement § 12.04.    The Trust

25   Agreement provides that the Trust “shall constitute the sole

26   source of funds which may be used to pay benefits under the Plan,
27   and the Participating Employers shall not be liable in any way or

28   in any manner for any such benefits beyond those monies which
                                      4
1    have been contributed to this trust.”    Mostajo Responding

2    Statement of Facts ¶ 10; Trust Agreement § 9.13.

3        The Trustee has no power or responsibility to determine

4    employees’ entitlement to Your Time benefits.    Nationwide

5    Responding Statement of Facts ¶ 10; Trust Agreement § 5.3.     The

6    Trustee makes payments from the Trust to the claims administrator

7    “from time to time at the Plan Administrator’s direction” and

8    only “in such amounts and for such purposes as may be specified

9    in the Plan Administrator’s direction.”   Nationwide Responding

10   Statement of Facts ¶ 11; Trust Agreement § 3.4.    The Trust has no

11   power to require Nationwide to make any contributions to the

12   Trust to fund Your Time benefits nor does the Trustee bear

13   liability for inadequacy of any contributions Nationwide may make

14   to the Trust or for their failure to fund the Trust fully.

15   Nationwide Responding Statement of Facts ¶¶ 12-13; Trust

16   Agreement § 3.4.

17       For each payroll period, Nationwide determines its

18   contributions to the Trust to fund Your Time benefits.

19   Nationwide Responding Statement of Facts ¶ 16.    Nationwide’s

20   contributions to the Trust are not determined by an actuary.        Id.
21   ¶ 15.   Instead, Nationwide’s Human Resources Information System

22   (“HRIS”) automatically calculates the total accrued Your Time

23   hours for each eligible employee based on the Plan’s accrual

24   schedule.   Id. ¶ 16.   Nationwide’s benefits accounting group then

25   calculates the dollar value of the total accrued hours for the

26   payroll period based on employees’ current salary rates.      Id.
27   Next, the benefits accounting group initiates an Automated

28   Clearing House transfer of the dollar value of these total
                                       5
1    accrued hours, without regard to the actual paid time off used

2    during the payroll period, from Nationwide’s main funding account

3    to the Trust.       Mostajo Responding Statement of Facts ¶ 13.

4    Nationwide’s main funding account holds the general assets of the

5    company.    Nationwide Responding Statement of Facts ¶ 17.

6            At each two week payroll period, at the same time HRIS

7    determines the total accrued Your Time hours, HRIS also

8    determines the amount of Your Time hours that employees

9    reportedly used during that period.       Nationwide Responding

10   Statement of Facts ¶ 22.       The Nationwide benefits accounting

11   group again calculates the dollar value of the Your Time hours

12   used for the payroll period based on employees’ current salary

13   rates.    Id.     The benefits accounting group then initiates another

14   Automated Clearing House transfer of this total amount of funds

15   needed to pay the benefits for the payroll period from the Trust

16   back to Nationwide’s main funding account.       Nationwide Responding

17   Statement of Facts ¶ 23; Mostajo Responding Statement of Facts

18   ¶ 17.    Finally, that same day, the transferred Your Time benefit

19   funds move directly from the main funding account through a

20   payroll cash account and to the employees.       Nationwide Responding
21   Statement of Facts ¶ 24; Mostajo Responding Statement of Facts

22   ¶¶ 17-18.       The employees receive a single paycheck for each

23   payroll period which includes both normal pay and any payment of

24   the Your Time benefit, but the two are reflected as separate line

25   items on the paystub.       Mostajo Responding Statement of Facts

26   ¶ 20.
27   ///

28   ///
                                          6
1                              III.   OPINION

2        A.   Legal Standard

3        “The court shall grant summary judgment if the movant shows

4    that there is no genuine dispute as to any material fact and the

5    movant is entitled to judgment as a matter of law.”     Fed. R.

6    Civ. P. 56(a).   Initially, the moving party must provide

7    evidence demonstrating the absence of any genuine dispute of

8    material fact.   See Celotex Corp. v. Catrett, 477 U.S. 317, 323-

9    24 (1986).   The burden then shifts to the opposing party to

10   establish a genuine dispute.     See Matsushita Elec. Indus. Co. v.

11   Zenith Radio Corp., 475 U.S. 574, 586 (1986).     In opposing

12   summary judgment, the party cannot rely on allegations in its

13   pleadings but instead must tender evidence in the form of

14   affidavits and/or other admissible evidence.     See Fed. R. Civ.

15   P. 56(c); Matsushita, 475 U.S. at 586 n.11 (1986).     The opposing

16   party must also demonstrate that a disputed fact is material,

17   that it makes a difference in the outcome of the case.      See

18   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).        And

19   the party must show that the dispute is genuine, that a

20   reasonable trier of fact could return a verdict in its favor.
21   See Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1436 (9th

22   Cir. 1987). Neither Plaintiffs or Nationwide contend that there

23   is a genuine dispute as to any material fact which prevents this

24   Court from granting summary judgment on the issue that is the

25   subject of the instant motion/cross motion.

26       B.   Preclusion
27       First, Nationwide asserts that a consent decree entered in a

28   case in the United States District Court for the Southern
                                        7
1    District of Ohio conclusively determines that the Plan and Your

2    Time Program are governed by ERISA.    Nationwide Opp’n and Cross-

3    Mot. at 8-9, 33; McGoldrick v. Angela Bradstreet, No. 2:08-cv-

4    0001-JLG-MRA (S.D. Ohio Sept. 26, 2008).    Nationwide contends

5    that because the California Labor Commissioner was a party to the

6    consent decree the Plaintiffs here are also bound, and the

7    determination there goes “beyond res judicata” and requires this

8    Court to find that ERISA governs.     Id. at 33.

9         The consent decree in McGoldrick has no such preclusive

10   effect.   Res judicata (claim preclusion) applies when there is

11   (1) an identity of claims, (2) a final judgment on the merits,

12   and (3) privity between the parties.     Cell Therapeutics, Inc. v.

13   Lash Grp., Inc., 586 F.3d 1204, 1212 (9th Cir. 2009), as amended

14   on denial of reh’g and reh’g en banc (Jan. 6, 2010).    The

15   Plaintiffs here were not party to the McGoldrick case.

16   Collateral estoppel (issue preclusion) applies when “(1) the

17   issue at stake was identical in both proceedings; (2) the issue

18   was actually litigated and decided in the prior proceedings;

19   (3) there was a full and fair opportunity to litigate the issue;

20   and (4) the issue was necessary to decide the merits.”     Oyeniran
21   v. Holder, 672 F.3d 800, 806-07 (9th Cir. 2012), as amended (May

22   3, 2012).   Again, the Plaintiffs here (against whom issue

23   preclusion is asserted) did not have a “full and fair

24   opportunity” to litigate this issue in the McGoldrick case.

25   Additionally, because this is a consent order, the issue of

26   whether the “payroll practices” exemption applies (and even
27   whether ERISA preemption applies) was never “actually litigated.”

28   Arizona v. California, 530 U.S. 392, 414 (2000) (consent
                                      8
1    judgments “ordinarily occasion no issue preclusion. . .”).       Thus,

2    neither issue preclusion nor claim preclusion apply.

3         Second, Nationwide argues that a decision in the United

4    States District Court for the District of New Hampshire, as well

5    as certain determinations by state-level administrative entities,

6    that the Plan is governed by ERISA should persuade this Court to

7    find the same.     Nationwide Opp’n and Cross-Mot. at 9-10, 33-35.

8    While the Court may consider these decisions for persuasive

9    value, the Court is not bound by decisions of sister District

10   Courts, nor state administrative agencies.       This Court

11   necessarily adjudicates disputes pursuant to the applicable legal

12   framework and specific facts of the case.

13        C.      ERISA Payroll Practices Exemption

14        ERISA regulates “employee welfare benefit plans,” which

15   include “any plan, fund, or program ... maintained for the

16   purpose of providing ... vacation benefits ...”      29 U.S.C.

17   § 1002(1).    “[ERISA] does not further define ‘plan, fund, or

18   program’ or ‘vacation benefits,’ and does not specify whether

19   every policy to provide vacation benefits falls within its

20   ambit.”   Massachusetts v. Morash, 490 U.S. 107, 109 (1989).
21   However, Department of Labor regulation 29 C.F.R. § 2510.3-(1)(b)

22   excludes from the reach of ERISA certain “payroll practices”

23   including the “[p]ayment of compensation, out of the employer’s

24   general assets, on account of periods of time during which the

25   employee . . . is on vacation . . .” 29 C.F.R. § 2510.3–1(b)(3);

26   Morash, 490 U.S. 107 (finding employer’s policy of paying
27   employees for unused vacation time an ERISA-exempt “payroll

28   practice” where benefits were paid from the employer’s general
                                        9
1    assets).

2        The payroll practices exemption applies here if the Your

3    Time Program vacation benefits are paid from Nationwide’s

4    “general assets.”

5               1.   Benefits Reviewed Individually

6        As a preliminary issue, Nationwide argues the Court should

7    examine the Plan as a whole (the Your Time Program together with

8    the short-term and long-term disability benefits) in determining

9    whether ERISA applies.   Nationwide Opp’n and Cross-Mot. 1-2.     On

10   the contrary, Ninth Circuit case law suggests that the inquiry of

11   whether the payroll practices exemption applies is focused on the

12   particular benefit at issue.   See, e.g., Alaska Airlines, Inc.,

13   v. Oregon Bureau of Labor, 122 F.3d 812 (9th Cir. 1997)

14   (analyzing whether payroll practice exemption applies to

15   employer’s system for payment of sick leave); Bassiri v. Xerox

16   Corp., 463 F.3d 927 (9th Cir. 2006) (analyzing whether payroll

17   practice exemption applies to employer’s plan for payment of

18   long-term disability benefits); see also Clay v. AT & T Commc’ns

19   of California, Inc., No. 2:12-CV-2027-JAM-KJN, 2012 WL 5868767,

20   at *5 (E.D. Cal. Nov. 19, 2012), report and recommendation
21   adopted, No. 2:12-CV-2027-JAM-KJN, 2012 WL 6560729 (E.D. Cal.

22   Dec. 14, 2012) (holding that while the defendant’s “Umbrella Plan

23   and the Disability Program f[e]ll squarely within ERISA” the

24   “appropriate focus of the [payroll practice exemption] analysis

25   is the particular benefit at issue.”).   The Court thus focuses

26   its inquiry on the vacation benefits of the Your Time Program.
27              2.   Payment of Benefits from General Assets

28       In Massachusetts v. Morash, 490 U.S. 107 (1989), the Supreme
                                     10
1    Court held that an employer’s practice of paying employees’

2    vacation benefits from the employer’s “general assets” was an

3    exempted payroll practice under 29 C.F.R. § 2510.3-(1)(b)(3) and

4    therefore did not implicate ERISA.     The Morash court also

5    observed, however, that “the creation of a separate fund to pay

6    employees vacations benefits” would be subject to ERISA.       Morash,

7    490 U.S. at 114.

8         The Ninth Circuit clarified that an employer must do more

9    than simply create a separate trust for the benefits payments to

10   be regulated by ERISA; that separate trust must actually be

11   liable for and pay the benefits.      Alaska Airlines, Inc., v.

12   Oregon Bureau of Labor, 122 F.3d 812 (9th Cir. 1997).     In Alaska

13   Airlines, the airline established a trust for the payment of

14   benefits but made the benefits payments directly to the employees

15   from its general assets and then sought reimbursement from the

16   trust.   Id. at 813.   The Ninth Circuit found this practice

17   (called “advance and recapture”) to be a payroll practice under

18   the “plain words” of 29 C.F.R. § 2510.3-(1)(b) because the

19   payment was made from the airline’s general assets.      Id. at 814.

20        It is undisputed that Nationwide pays the Your Time Program
21   vacation benefits from its main funding account via a payroll

22   cash account.   Nationwide Responding Statement of Facts ¶ 24;

23   Mostajo Responding Statement of Facts ¶¶ 17-18.     Therefore, under

24   the plain words of 29 C.F.R. § 2510.3-(1)(b), the Your Time

25   Program is an ERISA-exempt payroll practice because the vacation

26   benefits are ultimately paid from Nationwide’s general assets,
27   rather than a separate trust.    See Alaska Airlines, 122 F.3d at

28   814 (instructing that courts “must focus on the actual methods of
                                      11
1    payment”).

2           However, in Alaska Airlines the Ninth Circuit also suggested

3    that courts must look at the substance of the payment procedure

4    in determining whether a literal application of the regulation is

5    proper in each case.    Id.   (“Applying the regulation literally to

6    Alaska Airlines does not defeat the purposes of ERISA, because

7    Alaska’s system has more of the characteristics of an unfunded

8    payment than of an ERISA trust fund payment.”).

9           In this case, the substance of Nationwide’s vacation

10   benefits payment procedure bears more similarity to an unfunded

11   benefit program with the true source of payments being

12   Nationwide’s general assets.    Even though Nationwide’s vacation

13   benefits payment method is not an “advance and recapture”

14   practice per se, Nationwide’s main funding account remains the

15   true proximate source of funding.      On a fortnightly basis,

16   Nationwide funds the trust account from its general assets and

17   that same day a portion of those funds return to Nationwide’s

18   general assets, from which Nationwide pays the vacation benefits.

19   The Trust has no other source of funding beyond Nationwide, the

20   Nationwide Benefits Administrative Committee determines the
21   payments to be made to the Trust and by the Trust, and the Trust

22   has no independent recourse against Nationwide for failure to

23   pay.    Thus, the vacation benefits payments here rely almost

24   entirely on Nationwide’s, not the trust’s, financial health

25   because Nationwide is essentially funding the account on a

26   fortnightly basis in relation to its anticipated payments.
27          Under Ninth Circuit precedent, the plain language of 29

28   C.F.R. § 2510.3-(1)(b) controls this inquiry, and the Court finds
                                       12
1    the payroll practice exemption applies to the vacation benefits

2    payments from the Your Time Program because the undisputed facts

3    demonstrate Nationwide pays the benefit from its general assets.

4             3.      Department of Labor Four-Factor Guidance

5        Since the Court has found the Your Time Program exempt from

6    ERISA as a payroll practice, it need not reach the parties’

7    arguments regarding whether the Your Time Program is also exempt

8    under the Department of Labor’s four-factor guidance.   See DOL

9    Advisory Opn. No. 2004-08A (July 2, 2004) 2004 WL 2074325

10   (Denny’s Opinion), at *3 (“Vacation pay programs that fail to

11   satisfy all of the conditions of [exemption under 29 C.F.R.

12   § 2510.3–1], however, are not necessarily covered by Title I of

13   ERISA.”); see also Bassiri v. Xerox Corp., 463 F.3d 927, 933 (9th

14   Cir. 2006); Gilbert v. Securitas Sec. Servs. USA, Inc., No.

15   CV 06-1981 CAS MANX, 2007 WL 7648314, at *5 (C.D. Cal. Feb. 26,

16   2007).

17       D.   ERISA Preemption

18       ERISA broadly preempts state laws relating to employee

19   benefit plans.   29 U.S.C. § 1144(a).   Plaintiffs bring their

20   claims for Nationwide’s alleged failure to pay, upon termination,
21   unused vacation time accrued through the Your Time Program as

22   violations of California law.    Nationwide alleges ERISA preempts

23   these state law claims.   However, as discussed above, the

24   vacation benefits payments for the Your Time Program constitute a

25   “payroll practice” within the meaning of 29 C.F.R. § 2510.3–1,

26   rather than an employee welfare benefit plan covered by ERISA.
27   Thus, ERISA does not preempt Plaintiffs’ state law claims as to

28   the vacation benefits.
                                      13
1                               IV.   ORDER

2        For the reasons set forth above, the Court GRANTS

3    Plaintiffs’ motion for partial summary judgment (ECF No. 29) and

4    DENIES Defendant’s cross-motion for partial summary judgment (ECF

5    No. 39).

6        IT IS SO ORDERED.

7    Dated: November 13, 2018

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      14
